DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9 and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mondelli et al. (US 20060237186).

Regarding claim 1, Mondelli discloses a pump down intervention tool (505) comprising: a housing (505a) including a first end and a second end (upper and lower end of 505a, fig 7), the housing including an outer surface (outer surface of  505a, fig 7) and an inner surface (inner surface of 505a, fig 7), wherein the inner surface defines a flow path (505aa) extending from the first end to the second end of the housing (fig 7); a downhole tool (505e, 505d) positioned within the flow path of the housing (fig 7); and a plurality of cups (annotated fig 7) coupled to the outer surface of the housing and each of the cups of the plurality of cups extending at least partially around a circumference of the outer surface of the housing for providing a surface area exposed to a flow of a 

Regarding claim 2, Mondelli further discloses a locking feature (annotated fig 7) for engaging a profile of a work string for securing the pump down intervention tool to a work string while the work string is positioned downhole (annotated fig  7).


    PNG
    media_image1.png
    562
    616
    media_image1.png
    Greyscale

	Regarding claims 3, and  Mondelli further discloses that the outer surface of the housing defines a maximum outer diameter that is greater than an inner diameter of a tool string positioned downhole for landing the pump down intervention tool on a work string downhole (fig 7 shows that the outer surface defines a maximum outer diameter that is greater than an inner diameter of a tool string).

	Regarding claims 4, 6 and 9, Mondelli further discloses that the downhole tool further comprises a check valve/agitator/ fluidic pulsating device (fig 7, [0047]).

	Regarding claims 5, 7 and 11, Mondelli further discloses that the check valve is a back pressure valve (505e) including a sealing piston (505e) coupled to a spring (505d) ([0047], fig 7), and wherein the sealing piston may be positioned in an open position in which fluid may flow through the flow path and may exit the housing via an outlet in the second end of the housing ([0047], fig 7), and wherein the check valve may be positioned in a closed position in which fluid is preventing from flowing through the flow path and exiting the outlet in the second end of the housing ([0047], fig 7).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13, 15, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Giem et al. (US 20100084145) and Ring et al. (US 20130327532)


Giem is silent regarding the fact that the wye tubing section is coupled to a pipe of a coiled tubing plumbing positionable at a surface of a wellbore.
Ring teaches launching a pump down intervention tool downhole via a coiled tubing and a tubing section coupled to a pipe of a coiled tubing plumbing positionable a surface of wellbore ([0020] discloses that the work string can be connected to a coiled tubing)
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Giem and Ring before him or her, to modify the method disclosed by Giem to include connecting a coiled tubing to the launch assembly as taught by Ring in order to allow a faster downhole operation through a quick deployment capabilities provided by coiled tubing.  

Regarding claim 13, Giem further discloses that the launch assembly further comprises: a flow line (4) coupled between the chamber and the pipe of the coiled tubing plumbing (fig 1), wherein the chamber is positioned between the wye tubing section and the flow line (fig 1), a valve (6) positioned within the flow line (fig 1), the valve positionable in an open position for launching the pump down intervention tool 


Regarding claim 15, Giem further discloses a second wye tubing section (tubing around chamber 2) coupled to the pipe of the coiled tubing plumbing at a surface of a wellbore (fig 6), and a second chamber coupled to the second wye tubing section for retaining a second pump down intervention tool (fig 6 shows multiple sections 2, and thus multiple chambers).

Regarding claim 19, Giem further discloses that the wye tubing section is coupled to the pipe of the coiled tubing plumbing downstream from a primary valve (5) of the pipe of the coiled tubing plumbing (fig 1) and downhole from a last 90 bend (9) of the coiled tubing plumbing (figs 1-4).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Giem et al. (US 20100084145) and Ring et al. (US 20130327532) as applied to claim 19 above, and further in view of Mondelli et al. (US 20060237186).

Regarding claim 20, the combination of Giem and Ring discloses the apparatus of claim 19, The combination of Giem and Ring is silent regarding the fact that the pump down intervention tool further comprises: a cylindrical housing including an outer surface and an inner surface, wherein the inner surface defines a flow path extending 
Giem and Mondelli disclose similar pump down tool. 
Mondelli teaches a pump down intervention tool (505) comprising: a housing (505a) including a first end and a second end (upper and lower end of 505a, fig 7), the housing including an outer surface (outer surface of  505a, fig 7) and an inner surface (inner surface of 505a, fig 7), wherein the inner surface defines a flow path (505aa) extending from the first end to the second end of the housing (fig 7); a downhole tool (505e, 505d) positioned within the flow path of the housing (fig 7); and a plurality of cups (annotated fig 7) coupled to the outer surface of the housing and each of the cups of the plurality of cups extending at least partially around a circumference of the outer surface of the housing for providing a surface area exposed to a flow of a pumped fluid for aiding in downhole propagation of the pump down intervention tool (annotated fig 7).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Giem, Ring and Mondellu before him or her, to modify the method disclosed b0y the combination of Giem and Ring to include the pump down intervention tool as taught by Mondelli in order to help cement a wellbore. 


Allowable Subject Matter

Claims 8, 14 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
11/18/2021